DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The present Office action is made in response to the amendment filed on 12/17/2020. It is noted that in the amendments applicant has made changes in the claims. Regarding to the claims, applicant has amended claims 1 and 10. As amended, pending claims are claims 1-14.
Response to Arguments
Applicant's arguments filed on 12/17/2020 have been fully considered but they are not persuasive. 
(A)	On pages 5 and 6 of the Remarks, applicant argues that the cited prior art do not teach or disclose the amended claims 1 and 10, which recites “wherein the adhesive layer includes a plurality of pixel electrodes, wherein the adhesive layer is disposed between an insulating liquid and a protective layer”.
Response:	Examiner respectfully disagree. At least as explained in the detailed action, Fig. 1 of Kitazawa has clearly depicts the electrophoretic display (1) comprising an adhesive layer (12), wherein the adhesive layer (12) includes a plurality of pixel electrodes (11), and the electrophoretic display (1) further comprising an insulating liquid (para [0114-0115]: teaches that the display includes a plurality of microparticle dispersed in the liquid medium) and a protective layer (layer 10). Therefore, Fig. 1 depicts that an adhesive layer (12) is disposed between layer (10) and insulating liquid encapsulated within the microcapsule. Thus, Examiner . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kitazawa et al. US 2015/0213764 in view of Wang et al. US 2007/0036919.
Regarding claim 1, Kitazawa discloses a display unit (Fig. 1: display device 1), comprising: 
a display layer (layers 11, 12, 13 and 14) having a plurality of pixels (Fig. 1: depicts plurality of pixels, see also reproduced figure blow), wherein each pixel of the plurality of pixels includes an electrophoretic element (Fig. 1 and para [0016]: electrophoretic layer 13) separate from other pixels of the plurality of pixels (see reproduced figure below); 
an electrode (14) and adhesive layer (12), wherein the adhesive layer (12) includes a plurality of pixel electrode (11), wherein the adhesive layer (12) disposed between an insulating liquid (para [0114-0115]: teaches that dispersion liquid such as tetrachloroethylene is encapsulated into the micropauses) and a protective layer (layer 10);
a color filter (15) provided on a display side of the display layer on a portion of each of the pixels (Fig. 1: depicts each pixel provided with color filter 15), wherein the electrophoretic element (13) in each of the pixels includes migrating particles (para [0069]: discloses particles contained in the microcapsules within the electrophoretic display layer 13); and 

one of a pair, the pair including the migrating particles and the color filter, is a primary color, and the other of the pair is a color complementary to the primary color (para [0020]: “The color filter 15 includes two-color subpixels that are complementary to each other”).
[AltContent: textbox (Liquid layer)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Pixel electrode)][AltContent: arrow][AltContent: textbox (Adhesive layer)][AltContent: arrow][AltContent: textbox (Electrode)][AltContent: arrow][AltContent: textbox (Separate electrophoretic element for each pixel)][AltContent: textbox (Separate electrophoretic element for each pixel)][AltContent: arrow][AltContent: textbox (Electrophoretic)][AltContent: arrow]
    PNG
    media_image1.png
    387
    831
    media_image1.png
    Greyscale


Kitazawa does not specifically disclose other electrophoretic elements in other pixel of the plurality of pixels separated by at least one spacer, wherein the at least one spacer is disposed between an electrode and an adhesive layer.
In the same field of endeavor, Wang teaches an electrophoretic display device (at least in Fig. 1 and title) wherein other electrophoretic elements (10a, 10c and 10d) separated by at least one spacer (as least in Fig. 1 and para [0008]: teaches a plurality of electrophoretic element of a display i.e., 10a, 10c and 10d as depicts in Fig. 1, is separated from adjoining electrophoretic 
 Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display device of Kitazawa by utilizing the claimed spacer as taught by Wang in order to separate individual adjoining blocks of electrophoretic elements from mixing one with other by preventing the migrating/mixing of electrophoretic elements. 
Regarding claim 2, the combination of Kitazawa discloses the display unit according to claim 1, and Kitazawa further teaches wherein a plurality of pixel electrodes independent of each other are provided in each of the pixels (Fig. 1: depicts plurality of pixel electrodes 11).
Regarding claim 3, the combination of Kitazawa discloses the display unit according to claim 1, Kitazawa further teaches wherein each of the pixels includes two or more sub-pixels (Fig. 1: depicts three subpixels).
Regarding claim 4, the combination of Kitazawa discloses the display unit according to claim 1, Kitazawa further teaches wherein the one of the pair is red and the other of the pair is cyan (para [0020]: “each pixel of the color filter 15 is comprised of a red subpixel R, a cyan subpixel C”).
Regarding claim 5, the combination of Kitazawa discloses the display unit according to claim 1, Kitazawa further teaches wherein the one of the pair is green and the other of the pair is magenta (para [0021]: “The two complementary colors are not limited to red and cyan. Magenta and green or yellow”).
Regarding claim 6, the combination of Kitazawa the display unit according to claim 1, Kitazawa further teaches wherein the one of the pair is blue and the other of the pair is yellow 
Regarding claim 7, the combination of Kitazawa discloses the display unit according to claim 1, Kitazawa further teaches wherein four color display is possible (since Kitazawa has discloses complementary subpixels, thus it is possible to provide four color display).
Regarding claim 10, Kitazawa discloses an electronic apparatus (para [0001]: discloses color reflective display device including the electrophoretic display device) provided with a display unit, the display unit comprising: 
a display layer (layers 11, 12, 13 and 14) having a plurality of pixels (plurality of subpixels shown in Fig. 1, see also the reproduced figure above), wherein each pixel of the plurality of pixels includes an electrophoretic element (Fig. 1 and para [0016]: electrophoretic layer 13) separate from other pixels of the plurality of pixels (see reproduced figure above);
an electrode (14) and adhesive layer (12), wherein the adhesive layer (12) includes a plurality of pixel electrode (11), wherein the adhesive layer (12) disposed between an insulating liquid (para [0114-0115]: teaches that dispersion liquid such as tetrachloroethylene is encapsulated into the micropauses) and a protective layer (layer 10);
a color filter (15) provided on a display side of the display layer on a portion of each of the pixels (Fig. 1: depicts each pixel provided with color filter 15), wherein the electrophoretic element (13) in each of the pixels includes migrating particles (para [0069]: discloses particles contained in the microcapsules within the electrophoretic display layer 13); and 
a porous film (para [0034]: discloses layer 17 is porous) disposed such that the color filter (15) is between the porous film (17) and a top-surface side of the display unit (protective film 16), wherein: 

Kitazawa does not specifically disclose other electrophoretic elements in other pixel of the plurality of pixels separated by at least one spacer, wherein the at least one spacer is disposed between an electrode and an adhesive layer.
In the same field of endeavor, Wang teaches an electrophoretic display device (at least in Fig. 1 and title) wherein other electrophoretic elements (10a, 10c and 10d) separated by at least one spacer (as least in Fig. 1 and para [0008]: teaches a plurality of electrophoretic element of a display i.e., 10a, 10c and 10d as depicts in Fig. 1, is separated from adjoining electrophoretic element by a spacer 10b, wherein the at least one spacer (10b) is disposed between an electrode (electrode 11) and an adhesive layer (15) (see Fig. 1 and para [0008]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display device of Kitazawa by utilizing the claimed spacer as taught by Wang in order to separate individual adjoining blocks of electrophoretic elements from mixing one with other by preventing the migrating/mixing of electrophoretic elements. 
Regarding claim 11, the combination of Kitazawa and Wang discloses the display unit according to claim 1, and Wang further discloses wherein at least one spacer comprises a spacer disposed at least two ends of the electrophoretic element (as shown in Fig. 1: the spacers 10b are disposed at two ends of the electrophoretic element to separate one electrophoretic element from adjacent one).
Regarding claim 12, the combination of Kitazawa and Wang discloses the display unit according to claim 1, and Wang further discloses wherein the at least one spacer is different from 
Regarding claim 13, the combination of Kitazawa and Wang discloses the electronic apparatus according to claim 10, and Wang further discloses wherein at least one spacer comprises a spacer disposed at least two ends of the electrophoretic element (as shown in Fig. 1: the spacers 10b are disposed at two ends of the electrophoretic element to separate one electrophoretic element from adjacent one).
Regarding claim 14, the combination of Kitazawa and Wang discloses the electronic apparatus according to claim 10, and Wang further discloses wherein the at least one spacer is different from an electrophoretic element (Fig. 1: depicts that spacer 10b is different from the electrophoretic element of the display device).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitazawa and Wang as applied to claim 1 above, and further in view of Tang et al. US 2013/0241816.
Regarding claim 8, the combination of Kitazawa discloses the display unit according to claim 1, further comprising an electrode (electrode 11 and electrode 14), a support base (10). Kitazawa does not specifically discloses there is a bonding layer between the display layer and the color filter, in order from a side where the display layer is provided.
In the same field of endeavor, Tang discloses an electrophoretic display at least in Fig. 3, comprising a display layer (120) and a color filter (130b), wherein a bonding layer/adhesive layer 140b disposed in between (para [0038 and Fig. 3: “The transparent optical adhesive layer 140b is disposed between the color filter film 130b and the binder 124 of the electrophoretic display film 120 so as to fix the electrophoretic display film 120 onto the color filter film .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitazawa and Wang as applied to claim 1 above, and further in view of Yasui et al. US 2012/0212798.
Regarding claim 9, the combination of Kitazawa discloses the display unit according to claim 1, wherein the display layer includes the porous film (layer 17) and an insulating liquid (para [0114]: discloses dispersion liquid within the microcapsules that contained the particles). Kitazawa does not specifically discloses the display layer included a porous film and the porous film being configured of a fibrous structure. 
In the same field of endeavor, Yasui discloses an electrophoretic display device (at least in Fig. 1) comprising a display layer (30) including an insulating liquid (para [0038] and Fig. 1: insulating liquid 31), and a porous film being configured of a fibrous structure (para [0038] and [0054]: “The porous layer 33 is a three-dimensional structure (an irregular network structure like a non-woven fabric) formed of a fibrous structure 331 as shown in FIG. 2”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Kitazawa and Wang by utilizing the claimed porous layer the image quality of the optical device by improving the light reflectance of the device. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386.  The examiner can normally be reached on 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872